Bell, C. J.
The bond was executed in the name of the appellant, by his attorney in court. It is objected that as such he has no authority to sign and execute a bond. A power to execute a sealed instrument must be under seal, and it has been so held in the case cited by the counsel.
*47The court is of opinion that a bond executed by an attorney is not absolutely void — a mere nullity — but is at most merely voidable. The appellant may confirm and ratify it; and he will then be forever estopped to deny that the instrument was legally executed at its date, and has been valid and binding upon him from the beginning. The other side may not object, or may admit the authority, and if the appeal should be prosecuted, no court of justice would permit either the appellant, or his sureties, afterward to deny -the authority of the attorney to sign it. If, then, before any objection is made, the bond is ratified, we think the objection is avoided, and the bond being then sufficient, the appeal must be sustained.

Motion denied.